—Judgment, Supreme Court, New York County (Jane Solomon, J.), entered April 22, 1999, which denied petitioner’s application to annul respondents’ determination revoking petitioner’s target pistol license, and dismissed the petition, unanimously affirmed, without costs.
The finding that petitioner lacks the good moral character to possess the license in question (Penal Law § 400.00 [1] [a]) is supported by his own account of the circumstances surrounding his involvement in his companion’s solicitation of prostitution, and his possession of a counterfeit $10 bill for which, as the Hearing Officer found, he did not have a credible explanation. Furthermore, petitioner had lost his pistol permit several months prior to this incident, failed to report this to the licens*338ing division, as required, and failed to properly voucher the pistol until he was arrested for his involvement in this incident. The penalty of license revocation does not shock our sense of fairness. Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Andrias, JJ.